                                         Case 4:19-cv-07899-KAW Document 93 Filed 09/13/21 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NICOLE COBARRUBIA,                                   Case No. 4:19-cv-07899-KAW
                                   8                      Plaintiff,                          PRETRIAL CONFERENCE
                                                                                              TENTATIVE RULINGS
                                   9                v.

                                  10     JEFFERY EDWARDS,
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13        I.      PLAINTIFF’S OBJECTIONS TO THE JOINT PRETRIAL STATEMENT
                                  14             On August 31, 2021, Plaintiff filed an objection to the joint pretrial statement. (Dkt. No.

                                  15   87.) Plaintiff is now objecting to facts that were identified as being undisputed in the joint pretrial

                                  16   statement that Plaintiff’s counsel, DeWitt M. Lacy, signed. (See id. at 3-4; cf. Joint Pretrial

                                  17   Statement, “JPS,” Dkt. No. 65 at 3-4, 16.) Since Plaintiff’s counsel agreed those facts were

                                  18   undisputed on August 24, 2021, the Court is inclined to overrule all objections, which includes the

                                  19   fact that Plaintiff is precluded from recovering damages connected to any injuries from the

                                  20   distraction blows because she abandoned that claim in connection with the motion for summary

                                  21   judgment. The Court notes that these facts were deemed undisputed in the amended summary

                                  22   judgment order, filed on February 25, 2021 (Dkt. No. 56).

                                  23                                      II.    MOTIONS IN LIMINE
                                  24             Relevant evidence is any evidence that has any tendency to make a fact that is of

                                  25   consequence to the determination of the action more or less probable than it would be without the

                                  26   evidence. Fed. R. Evid. 401. The Court has discretion to “exclude relevant evidence if its

                                  27   probative value is substantially outweighed by a danger of . . . unfair prejudice, confusing the

                                  28   issues, misleading the jury, undue delay, wasting time, or needlessly presenting cumulative
                                         Case 4:19-cv-07899-KAW Document 93 Filed 09/13/21 Page 2 of 10




                                   1   evidence.”

                                   2
                                         MIL               Motion              Ruling               Reason/Explanation
                                   3                                                        Defendant opposes. Mr. Cameron is a
                                   4                                                           general use of force expert, which
                                                         To exclude                        includes the training and methodology
                                   5      P1         Defendant’s expert       DENIED      on deploying a K9 as one of several uses
                                                      Don S. Cameron                       of force. Plaintiff fails to identify how,
                                   6                                                           if at all, Mr. Cameron’s testimony
                                                                                                          should be limited.
                                   7
                                                                                            Defendant opposes. Defendant timely
                                   8                                                         disclosed Mr. Reaver, and provided
                                                         To exclude
                                                                                             sufficient information regarding his
                                                        Defendant’s
                                   9                                                        anticipated testimony. Plaintiff could
                                          P2          unretained expert       DENIED
                                                                                          have taken his deposition but declined to
                                  10                    Dave Reaver
                                                                                           do so despite having sufficient time to
                                                                                            seek court intervention to compel the
                                  11
                                                                                                      deposition if necessary.
                                  12                                                       Defendant opposes. While Plaintiff has
Northern District of California




                                                                                           failed to identify all prior bad acts that
 United States District Court




                                  13                                                         she seeks to exclude, the prejudicial
                                                                                             value of most convictions generally
                                  14                                                      outweighs the probative value. Since the
                                  15                                                       deputies knew of Plaintiff’s propensity
                                                                                          to arm herself with various weapons, the
                                  16                                                       Court is inclined to only exclude those
                                                                                             unrelated acts prior to December 4,
                                  17                                                      2017 that were unknown to Defendant at
                                                    To exclude evidence of                    the time of the incident. Defendant
                                  18                                         GRANTED IN
                                                      prior bad acts of                     should be prepared to identify which
                                                                                PART;
                                  19      P3           Plaintiff Nicole                        Rule 404(b) exception permits the
                                                                              DENIED IN
                                                         Cobarrubia                           inclusion of the 2016 incident. The
                                                                                PART
                                  20                                                         Court is not inclined to exclude that
                                                                                            Plaintiff was on probation for being a
                                  21                                                         felon in possession of ammunition.
                                  22                                                        The parties are ordered to meet and
                                  23                                                      confer regarding a list of prior bad acts
                                                                                          that would be subject to exclusion and
                                  24                                                       shall submit a stipulation of prior bad
                                                                                             acts that they agree are subject to
                                  25                                                      exclusion by Tuesday, September 14,
                                                                                                            2021.
                                  26
                                                     Technology in the                     Defendant opposes. Plaintiff does not
                                         P4*        Courtroom: Permit                      identify which medical providers are
                                  27   (* labeled                             DENIED
                                           P3)      medical providers to                    seeking to testify via Zoom, and the
                                  28                  testify via Zoom                        Court is inclined to deny blanket
                                                                                   2
                                       Case 4:19-cv-07899-KAW Document 93 Filed 09/13/21 Page 3 of 10




                                                                                     permission to testify remotely for failure
                                   1                                                    to show good cause or compelling
                                   2                                                   circumstances under Federal Rule of
                                                                                              Civil Procedure 43(a).
                                   3

                                   4
                                                                                     Plaintiff does not oppose. Introduction
                                   5         To exclude evidence or                      of complaints and allegations of
                                             testimony of unrelated                  misconduct may also present a hearsay
                                   6            acts or incidents,                   issue. Evidence pertaining to the Black
                                       D1    lawsuits or complaints      GRANTED     Lives Matter movement and the killings
                                   7
                                             against Defendant, the                     of Oscar Grant, George Floyd and
                                   8          County or other law                     others have no relevance to the instant
                                              enforcement entities                        case and create a risk of undue
                                   9                                                                prejudice.
                                               To exclude or limit
                                  10         evidence, testimony or
                                  11             argument for                          Plaintiff does not oppose. Rule 37
                                             undisclosed damages;                    permits the exclusion of information at
                                       D2                                GRANTED
                                  12          particularly special                    trial that was not properly disclosed
Northern District of California
 United States District Court




                                              damages, lost wages                                 under Rule 26.
                                  13            and lost earning
                                                    capacity
                                  14
                                                                                      Plaintiff opposed. Mr. Burwell’s expert
                                  15                                                 report is replete with improper opinions.
                                                                                     He is only permitted to testify regarding
                                  16                                                 the reasonableness of the duration of the
                                  17                                                  bite hold after Plaintiff battered the K9,
                                                                                      and how police K9s are typically used.
                                  18                                                 He may testify as to a bite hold’s typical
                                                                                     effect on a suspect. He may not provide
                                  19         To limit or exclude the                  unsubstantiated opinions regarding the
                                                                        GRANTED IN
                                       D3    testimony of Plaintiff’s                  use of K9s that may reflect negatively
                                  20                                      PART
                                             expert Ernest Burwell                      on their use by law enforcement. He
                                  21                                                  may not opine regarding the lawfulness
                                                                                           of the initial bite, the extent of
                                  22                                                   Plaintiff’s injuries or whether she was
                                                                                     resisting arrest or otherwise committing
                                  23                                                   a crime during the entire bite hold. He
                                                                                       also may not testify regarding whether
                                  24
                                                                                      the distraction blows were justified. He
                                  25                                                      may not furnish a legal opinion.
                                              To preclude evidence,
                                  26                                                  Plaintiff does not oppose. Introduction
                                             testimony or argument
                                                                                         of post-incident review evidence,
                                  27   D4    related to post-incident    GRANTED
                                                                                     testimony, and argument is excluded by
                                              review by the County
                                                                                     Federal Rules of Evidence 403 and 407.
                                  28               of Alameda
                                                                              3
                                            Case 4:19-cv-07899-KAW Document 93 Filed 09/13/21 Page 4 of 10




                                                                                                          Plaintiff opposes. While the parties
                                   1                       To preclude
                                                                                                           should refrain from engaging in
                                                       Reptile/Golden Rule
                                   2        D5                                        DENIED            improper argument, the Court will not
                                                       arguments, evidence
                                                                                                       categorically prohibit this particular trial
                                                          and testimony
                                   3                                                                         strategy or form of argument.

                                   4

                                   5                                      III.   EVIDENTIARY ISSUES

                                   6         A.      Objections
                                   7              Defendant raises two objections to Plaintiff’s witnesses, and four objections to 11 of

                                   8   Plaintiff’s exhibits. (Def.’s Obj., Dkt. No. 88.) Specifically, Defendant seeks to completely

                                   9   exclude the testimony of Gregg Stutchman, who was not disclosed and for whom an expert report

                                  10   was never provided; and to limit the testimony of Dr. Amber Jones, the emergency room physician

                                  11   who treated Plaintiff immediately following the incident. Id. at 1. Defendant also seeks to exclude

                                  12   the following exhibits: 2) the International Association of Chiefs of Police’s (“IACP”) Model
Northern District of California
 United States District Court




                                  13   Policy for Law Enforcement Interactions with Canines; 3) IACP’s Model Policy for Law

                                  14   Enforcement Canines; 6) Alameda County Sheriff’s Office General Order 5.34 (“Canine

                                  15   Program”); 7) Alameda County Sheriff’s Office General Order 1.05 (“Use of Force”); 12)

                                  16   Stutchman Video (the digitally enhanced excerpt of Defendant’s body-worn camera footage); 13)

                                  17   California Commission on Peace Officer Standards and Training (“POST”) Learning Domain 1:

                                  18   Leadership, Professionalism, and Ethics; 14) POST Learning Domain 3: Policing in the

                                  19   Community; 15) POST Learning Domain 5: Introduction to Criminal Law; 16) POST Learning

                                  20   Domain 15: Laws of Arrest; 17) POST Learning Domain 16: Search and Seizure; and 18) POST

                                  21   Learning Domain 23: Crimes in Progress. Id. at 3-8.

                                  22              The Court is inclined to sustain most, if not all of the objections, so Plaintiff should be

                                  23   prepared to discuss at the pretrial conference.

                                  24         B.        Exhibits
                                  25              The Court is committed to reducing any unnecessary time spent in the courtroom, so the

                                  26   parties are ordered to meet and confer regarding stipulating to the admission of any exhibits to

                                  27   which they do not object.

                                  28   //
                                                                                             4
                                         Case 4:19-cv-07899-KAW Document 93 Filed 09/13/21 Page 5 of 10




                                   1                                          IV.     VERDICT FORM

                                   2        A.      Heck Bar issue
                                   3             Plaintiff objects to Defendant’s proposed verdict form on the grounds that it is a “backdoor

                                   4   attempt to reinsert the Heck Doctrine/Bar, which this Court has determined to be inapplicable.”

                                   5   (Dkt. No. 86 at 4.) This is a misstatement of the Court’s summary judgment order, which clearly

                                   6   found that the initial bite and the duration of the bite prior to Plaintiff’s battery of the K9 to be

                                   7   barred by Heck. (Dkt. No. 56 at 11-12, 13.) The jury is tasked with determining if and when

                                   8   Plaintiff stopped resisting arrest, and whether the duration of the bite was excessive under the

                                   9   circumstances.

                                  10        B.      Draft Verdict Form
                                  11             The parties submitted separate proposed verdict forms. After reviewing the parties’

                                  12   submissions, the Court has attached a draft form as Attachment A. The parties should be prepared
Northern District of California
 United States District Court




                                  13   to discuss the proposed form at the pretrial conference.

                                  14                                       V.       JURY INSTRUCTIONS
                                  15             The parties submitted joint proposed jury instructions, and Defendant submitted additional

                                  16   proposed instructions to which Plaintiff did not agree. (Joint Jury Instructions, Dkt. No. 72; Def.’s

                                  17   Proposed Jury Instructions, Dkt. No. 73.) Plaintiff did not propose any additional instructions but

                                  18   did file objections to Defendant’s proposed instructions. (Pl.’s Obj., Dkt. No. 85.) The Court will

                                  19   address the jury instructions at the pretrial conference, and is also inclined to advise the jury on

                                  20   unconscious bias, which is attached as Attachment B.

                                  21                                 VI.        PROPOSAL TO BIFURCATE

                                  22             While Defendant did not file a formal motion, the Court intends to deny Defendant’s

                                  23   proposal to bifurcate the trial into liability and damages phases. (JPS at 16.) Since Plaintiff is not

                                  24   entitled to present evidence of special damages and is precluded from introducing damages related

                                  25   to the distraction blows, it is likely not economical or efficient to bifurcate the trial the trial into

                                  26   two distinct phases.

                                  27                                   VII.         COVID PRECAUTIONS
                                  28             In light of the ongoing pandemic, the undersigned is committing to keeping the jurors, the
                                                                                            5
                                         Case 4:19-cv-07899-KAW Document 93 Filed 09/13/21 Page 6 of 10




                                   1   parties, counsel, and court staff as safe as possible. The parties should be prepared to discuss the

                                   2   ability to pivot to a hybrid Zoom trial should there be a positive COVIID-19 case or exposure.

                                   3           Universal masking in the courtroom and courthouse will be required, but the parties should

                                   4   also be prepared to discuss other COVID-related issues, including the vaccination status of

                                   5   counsel, the parties, and witnesses, and what other precautions may be taken to keep everyone

                                   6   safe.

                                   7           Finally, all persons entering the courthouse are required to review the Northern District’s

                                   8   “COVID-19 Pre-screening Questionnaire,” available online at https://www.cand.uscourts.gov/wp-

                                   9   content/uploads/clerks-office/CAND-COVID-19-Pre-Screening-Questionnaire_8-2-2021.pdf, and

                                  10   attached hereto as Attachment C. Anyone experiencing any listed symptoms, including fever or

                                  11   cold-like symptoms, is not permitted to enter the courthouse. If this happens, the parties are

                                  12   directed to notify the courtroom deputy at kawcrd@cand.uscourts.gov.
Northern District of California
 United States District Court




                                  13           IT IS SO ORDERED.

                                  14   Dated: September 13, 2021

                                  15                                                         __________________________________
                                                                                             KANDIS A. WESTMORE
                                  16                                                         United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
                                         Case 4:19-cv-07899-KAW Document 93 Filed 09/13/21 Page 7 of 10




                                   1   ATTACHMENT A – DRAFT VERDICT FORM

                                   2

                                   3          WE, THE JURY in the above-entitled action, unanimously find as follows on the questions

                                   4   submitted to us:

                                   5

                                   6          1.      Did Plaintiff Nicole Cobarrubia cease resisting the deputies’ attempts to handcuff

                                   7   her before Defendant Jeffery Edwards disengaged the K9 from biting her arm?

                                   8                                                YES ________          NO ________

                                   9   If you answered “Yes,” proceed. If you answered “No,” skip the remaining questions and sign

                                  10   and date this form.

                                  11

                                  12          2.      Has Plaintiff Cobarrubia proven by a preponderance of the evidence that Defendant
Northern District of California
 United States District Court




                                  13   Edwards’s use of the K9 during the limited timeframe (beginning after Plaintiff was bitten and

                                  14   stopped striking the K9 and concluding when the K9 released its bite hold) was objectively

                                  15   unreasonable in light of the facts and circumstances?

                                  16                                                YES ________          NO ________

                                  17   If you answered “Yes,” proceed. If you answered “No,” skip the remaining questions and sign

                                  18   and date this form.

                                  19

                                  20           3.     Has Plaintiff Cobarrubia proven by a preponderance of the evidence that

                                  21   Defendant Edwards’s conduct was the cause of her injury?

                                  22                                                YES ________          NO ________

                                  23   If you answered “Yes,” proceed. If you answered “No,” skip the remaining questions and sign

                                  24   and date this form.

                                  25

                                  26   Damages

                                  27          4.      What is the total amount of damages suffered by Plaintiff Nicole Cobarrubia? In

                                  28   determining an award of damages, you must consider whether, and to what extent, Plaintiff has
                                                                                        7
                                         Case 4:19-cv-07899-KAW Document 93 Filed 09/13/21 Page 8 of 10




                                   1   failed to mitigate her damages.

                                   2                                  $__________________

                                   3   Proceed to Question No. 5.

                                   4

                                   5          5.      What percentage of Plaintiff Cobarrubia’s damages were incurred before she

                                   6   ceased striking the K9 and/or resisting the deputies’ attempts to handcuff her?

                                   7          Injuries before Plaintiff ceased resisting       __________ %

                                   8          Injuries after Plaintiff ceased resisting        __________ %

                                   9          Total injuries                                           100 %

                                  10

                                  11   Proceed to Question No. 6.

                                  12
Northern District of California
 United States District Court




                                  13          6.      Has Plaintiff Cobarrubia proven that Defendant Edwards’s conduct was malicious,

                                  14   oppressive, or in reckless disregard of Plaintiff’s constitutional rights?

                                  15

                                  16                                                           YES ________         NO ________

                                  17   If you answered “Yes,” proceed. If you answered “No,” skip the remaining questions and sign

                                  18   and date this form.

                                  19

                                  20          7.      What amount, if any, do you award to Plaintiff Cobarrubia as punitive damages?

                                  21                                  $__________________

                                  22

                                  23

                                  24   Dated: ____________                                     ____________________________

                                  25                                                           Presiding Juror

                                  26
                                  27

                                  28
                                                                                           8
                                         Case 4:19-cv-07899-KAW Document 93 Filed 09/13/21 Page 9 of 10




                                   1   ATTACHMENT B - UNCONSCIOUS BIAS JURY INSTRUCTION

                                   2          We all have feelings, assumptions, perceptions, fears, and stereotypes about others. Some

                                   3   biases we are aware of, and others we might not be fully aware of, which is why they are called

                                   4   implicit or unconscious biases. No matter how unbiased we think we are, our brains are hard‐

                                   5   wired to make unconscious decisions. We look at others and filter what they say through our own

                                   6   personal experience and background. Because we all do this, we often see life and evaluate

                                   7   evidence in a way that tends to favor people who are like ourselves, or who have had life

                                   8   experiences like our own. We can also have biases about people like ourselves. One common

                                   9   example is the automatic association of male with career and female with family. Bias can affect

                                  10   our thoughts, how we remember what we see and hear, whom we believe or disbelieve, and how

                                  11   we make important decisions.

                                  12          As jurors, you are being asked to make an important decision in the case. You must one,
Northern District of California
 United States District Court




                                  13   take the time you need to reflect carefully and thoughtfully about the evidence.

                                  14          Two, think about why you are making the decision you are making and examine it for bias.

                                  15   Reconsider your first impressions of the people and the evidence in this case. If the people

                                  16   involved in this case were from different backgrounds, for example, richer or poorer, more or less

                                  17   educated, older or younger, or of a different gender, gender identity, race, religion or sexual

                                  18   orientation, would you still view them, and the evidence, the same way?

                                  19          Three, listen to one another. You must carefully evaluate the evidence and resist, and help

                                  20   each other resist, any urge to reach a verdict influenced by bias for or against any party or witness.

                                  21   Each of you have different backgrounds and will be viewing this case in light of your own

                                  22   insights, assumptions and biases. Listening to different perspectives may help you to better

                                  23   identify the possible effects these hidden biases may have on decision making.

                                  24          And four, resist jumping to conclusions based on personal likes or dislikes, generalizations,

                                  25   gut feelings, prejudices, sympathies, stereotypes, or unconscious biases.

                                  26          The law demands that you make a fair decision based solely on the evidence, your

                                  27   individual evaluations of that evidence, your reason and common sense, and these instructions.

                                  28
                                                                                         9
                                        Case 4:19-cv-07899-KAW Document 93 Filed 09/13/21 Page 10 of 10




                                   1   ATTACHMENT C – COVID-19 PRE-SCREENING QUESTIONNAIRE

                                   2   The court is taking precautions and requiring each person who enters a courthouse to
                                       review this pre-screening questionnaire before leaving home to come to the courthouse.
                                   3   This questionnaire is for your review and self-evaluation only and does not need to be
                                       printed or submitted to the court.
                                   4
                                       If you answer Yes to any of the below:
                                   5
                                       And you are a case participant, contact the courtroom deputy clerk for the case.
                                   6   And you are an empaneled juror, contact the courtroom deputy clerk for the case.
                                       And you are a prospective juror, contact the Jury Office.
                                   7   And you are an employee, contact your supervisor or your judge.
                                   8
                                       1. Are you currently experiencing, or have you experienced in the past 48 hours, any of the
                                   9
                                          following symptoms?
                                  10
                                                Fever (temperature of 100.4 ̊F or higher)                          Yes          No
                                  11
                                                Cough                                                              Yes          No
                                  12
Northern District of California




                                                Sore throat                                                        Yes          No
 United States District Court




                                  13
                                                Runny or stuffy nose                                               Yes          No
                                  14
                                                New loss of taste or smell                                         Yes          No
                                  15
                                                Nausea or vomiting                                                 Yes          No
                                  16
                                                Diarrhea                                                           Yes          No
                                  17

                                  18
                                       2. In the last two weeks, have you or a member of your household tested positive for COVID-19?
                                  19
                                                                                                             Yes         No
                                  20

                                  21
                                       3. Have you or a member of your household been told by a medical or governmental
                                  22
                                          professional to self-isolate today due to COVID-19?
                                  23
                                                                                                             Yes         No
                                  24

                                  25
                                       4. Are you or a member of your household currently in self-isolation awaiting COVID-19
                                  26
                                           test results? (Answer “no” if the test is due to travel plans only.)
                                  27
                                                                                                             Yes         No
                                  28
                                                                                         10
